Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant quotes language from claim 1, alleges “Poornachandran does not disclose at least the above referenced feature of amended claim 1”, provides Applicant’s understanding of a portion of the rejections, provides Applicant’s understanding of a portion of the reference, and alleges “Accordingly, Poornachandran fails to disclose ‘one or more TEE processors, the one or more TEE processors is co-extensive with one or more processors of the computing system,’ as amended claim 1 recites (emphasis added).  Rather, Poornachandran discusses separate ‘secure circuitry 150 [that] is coupled to CPU 102,’ (Poornachandran, paragraph [0017]).”  However, the secure circuitry is part of the device (e.g., device 100).  Therefore, this secure circuitry is co-extensive with device 100’s processors including the secure circuitry and any other processors.  Thus, Poornachandran clearly discloses one or more TEE processors, the one or more TEE processors is co-extensive with one or more processors of the computing system.  
With respect to Applicant’s allegations regarding claims 8 and 15 (and their dependent claims), the Examiner notes that, this subject matter has no patentable weight, since a method does not include TEE processors that are co-extensive with anything and a the medium includes only instructions and may be performed by the processor(s), but the medium does not include any such processor(s).  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 9 appears to be missing from the listing of the claims.  For purposes of prior art rejection, claim 9 has been construed as original, just like its counterpart claims 2 and 16.  It is noted that Applicant does not claim to have amended claim 9 in the remarks dated 8/16/2022 (please see page 7).  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Poornachandran (U.S. Patent Application Publication 2011/0161452).
Regarding Claim 1,
Poornachandran disclose a TEE hosted by a computing system comprising:
One or more TEE processors, the one or more TEE processors is co-extensive with one or more processors of the computing system (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; secure circuitry, CPU, or the like, or portion thereof, for example; the above noted processor(s) is/are in the device, for example);
A non-transitory memory (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; secure memory, host memory, or the like, or portion thereof, for example); and
One or more components stored in the non-transitory memory and executable by the one or more TEE processors to perform operations comprising (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; any of the code in the above executed by the above, for example):
Obtaining data from one or more subsystems of the computing system that hosts the TEE, wherein the TEE is configured to execute components in isolation from the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21, 24, 26, 34, and associated figures; any data received, such as heartbeat, information on whether the anti-virus app is installed, disabled, scanning emails, collaborator notification, or any other data, as examples);
Based on the data obtained, detecting malware on the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21-24, 34-37, and associated figures; detecting threats, for example); and
In response to detected malware, reporting detection of malware on the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 16-18, 21-24, 34-38, and associated figures; notification, for example).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to environment claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to environment claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Poornachandran discloses that the obtaining and detecting are performed independently of an untrusted OS of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21-24, 26, 34-37, and associated figures; secure environment performs the above, for example).  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to environment claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to environment claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Poornachandran discloses obtaining an update to the one or more components from a remote source (Exemplary Citations: for example, Paragraphs 17-24, 26-32, 35-39, and associated figures; find collaborators and add their information to collaborator database, receive information regarding virus update from collaborators, receive threat notification from collaborator, or the like, as examples); and
Updating the one or more components with the update (Exemplary Citations: for example, Paragraphs 17-24, 26-32, 35-39, and associated figures; updating collaborator database, updating threat detection based on threat notification from collaborator, updating communication protocols, or the like, as examples);
Wherein the obtaining of the update and the updating are performed independently of an untrusted OS of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17-24, 26-32, 34-39, and associated figures; TEE is separate from OS and performs its functionality separately therefrom, for example).  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to environment claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to environment claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Poornachandran discloses that the one or more subsystems of the computing system are selected from a group consisting of an OS, applications executing on the computing system, a storage subsystem of the computing system, a memory of the computing system, a graphics processing subsystem of the computing system, and a baseboard management controller (Exemplary Citations: for example, figure 1 and associated written description, as well as above citations).  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to environment claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to environment claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Poornachandran discloses that the computing system is selected from a group consisting of a computer, a mobile device, a server, a tablet computer, a notebook computer, a handheld computer, a workstation, a desktop computer, a laptop, a tablet, a UE, a network appliance, an e-reader, a wearable computer, a network node, a microcontroller, and a smartphone (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; this may be any of many possible devices, such as, for example, a mobile device, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to environment claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Poornachandran discloses that the non-transitory memory of the TEE is a main memory of the computing system (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; the above noted processors and memory are in the device, for example).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to environment claim 6 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to environment claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Poornachandran discloses that the memory of the TEE is separate from and independent of a main memory of the computing system (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; secure circuitry and memory separate from other components, such as CPU, GPU, host memory, etc., and/or the local device is separate from collaborators from which the local device receives notifications of threats present thereon as in Paragraphs 18, 21-24, 38, and associated figures, for example).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to environment claim 7 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to environment claim 7 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432